Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 6, line 16 through page 9, line 14, filed 5 April 2020, with respect to claims 1, 4-9, 12-16 and 20-23 have been fully considered and are persuasive.  The rejection of claims 1, 4-9, 12-16 and 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn; and, the rejection of claims 1, 4-9, 12-16 and 20-23 under 35 U.S.C. 103 as being unpatentable over KR20110062360 (hereafter KR ‘360) in view of KR20110064807 (hereafter KR ‘807) has been withdrawn.

Response to Amendment
	The is in response to the Amendment filed 5 April 2022.
(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1, 4-9, 12-16 and 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1, 4-9, 12-16 and 20-23 under 35 U.S.C. 103 as being unpatentable over KR20110062360 (hereafter KR ‘360) in view of KR20110064807 (hereafter KR ‘807) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
6.	Claims 1, 4-9, 12-16 and 20-23 are allowable over the prior art references of record.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
	As set forth in Applicants’ arguments, the prior art references of record do not provide any direction or suggestion to a person having ordinary skill in the art for the configuration recited in amended Claims 1 and 9 in which the second metallic wire is intertwined with two hydrophilic metallic wires (i.e., the first metallic wire and the third metallic wire of Claims 1 and 9) to alternately cross over those two hydrophilic metallic wires multiple times along their longitudinal direction.
	Claims 4-8, 20 and 22 are allowable because of their dependency upon claim 1; and, Claims 12-16, 21 and 23 are allowable because of their dependency upon claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729